 fn the Matter of BELL OIL AND GAS COMPANYandLOCAL UNION 258.OF THEINTERNATIONAL ASSOCIATION OF OIL FIELD, GAS WELL ANDREFINERY WORKERS OF AMERICA and GEORGE E. BEBERMEYER, E. H.HAYNIE, FRANK T. GROZIER., F. C. Cox, CLIFFORD D. JACKSON,B. F. JACKSON AND Roy W. BOWMANCase No. C-48.-Decided April 17, 1936OilProducing and Refining Industry-Representatives:proof of choice:membership in union, petition designating ; resolution-UnitAppropriate forCollective Bargaining:community of interest ; functional coherence ; geographi-cal differences; history of collective bargaining relations; occupational differ-ences ; organization ofbusiness-Strike-Collective Bargaining:refusal to ne-gotiate with representatives; refusal to recognize representatives as bargain-ing agency representing employees-negotiation in good faith : counter pro-posals ;meeting with representatives but with no intention of bargaining ingood faith, reasonable effort, in general-negotiations suspended by strike, effectof-Employee Status:duringstrike-Discrimination:non-reinstatement follow-ingstrike-Reinstatement Ordered, Strikers:discrimination in reinstatement-Back Pay:awarded.Mr. Karl Muellerfor the Board.Mr. C. J.BrannanandMr. 0. R. Tipps,of Wichita Falls, Tex., forrespondent.Mr. RobertS.Erdahl,of counsel to the Board.DECISIONSTATEMENT OF CASECharges and amended charges having been duly filed by LocalUnion 25a, of the International Association of Oil Field, Gas Welland Refinery Workers of America (hereinafter referred to as Local258) and George E. Bebermeyer, E. H. Haynie, Frank T. Grozier,F. C. Cox, Clifford D. Jackson, B. F. Jackson and Roy W. Bowman,the National Labor Relations Board, by its agent, the Regional Di-rector for the Sixteenth Region, issued and duly served its complaint,dated November 16, 1935, against the Bell Oil and Gas Company,Grandfield,Oklahoma, respondent herein, alleging that the re-spondent has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8, subdivisions.(1), (3) and (5), and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act, approved July 5, 1935.562 DECISIONS AND ORDERS563The complaint, as duly amended by the Trial Examiner, alleges, insubstance, as follows :That the respondent, a corporation organized under and existingby virtue of the laws of the State of Delaware, with its principalplace of business in Tulsa, Oklahoma, is engaged in the business ofproducing, purchasing, transporting and refining crude petroleum,and in the production, purchase and transportation of natural gas,and in the sale and distribution of petroleum and petroleum prod-ucts; that the respondent owns, operates and maintains producingoil and gas wells in Oklahoma and Texas, and a system of pipe linesfor the transportation of oil from such wells to Grandfield, Okla-homa, where it owns, operates and maintains a refinery; that therespondent owns an undivided interest in a repressure plant situatedinWichita County., Texas, and owns in part and leases in part andoperates and maintains a system of pipe lines to and from gas andoilwells in Oklahoma and Texas to and from said repressure plant.That the respondent produces oil at its wells in Texas and Okla-homa. and purchases oil at the wells in said states from variouspersons, firms and corporations; and that it transports, by meansof a system of pipe lines, oil so produced and purchased to itsrefinery at Grandfield, Oklahoma.That the respondent transports, by means of a system of pipe lines,natural gas produced at wells in Texas and Oklahoma to a repressureplant situated inWichita County, Texas where said gas is placedunder pressure and then transported, by means of a system of pipelines, to so-called "key" wells situated in Texas and Oklahoma, whereit is forced into the ground to facilitate and stimulate the productionof oil from surrounding wells; that, in the process of placing naturalgas under pressure at said repressure plant, casinghead gasoline isprecipitated, part of which is transported to the respondent's refineryin Oklahoma where it is used for blending with gasoline producedat the refinery.That the respondent operates and maintains a refinery at Grand-field,Oklahoma where it produces gasoline and other petroleumproducts; and that the respondent causes the gasoline and otherproducts so produced at said refinery to be sold and transported ininterstate commerce.That the aforesaid operations of the respondent occur in the courseand current of interstate commerce and are an integral part of theoperations of instrumentalities of such commerce, and constitutecommerce among the several states.That the respondent, on September 26, 1935, discharged, refusedemployment to, and refused to reinstate George E. Bebermeyer, E. H.Haynie, Frank T. Grozier, F. C. Cox, Clifford D. Jackson, B. F.Jackson, and Roy W. Bowman for the reason that they joined and 564NATIONALLABOR RELATIONS BOARDassisted a labor organization known as the International Associationof Oil Field, Gas Well and Refinery Workers of America, Local No.258, and engaged in concerted activities with other employees for thepurpose of collective bargaining and other mutual aid and protection,thereby engaging in unfair labor practices within the meaning ofSection 8, subdivisions (1) and (3) of the Act.That the production department, the pipe line department and therepressure plant of the respondent each constitute a unit appropriatefor the purposes of collective bargaining; that a majority of the em-ployees in each of said units designated Local 258 to represent themfor the purposes of collective bargaining with the respondent; thatby virtue of Section 9 (a) of the Act said Local 258 has been theexclusive representative of all the employees in each of said unitsfor the purposes of collective bargaining; that Local 258, acting byits duly authorized representatives, on August 12, 1935, August 26,1935 and September 2, 1935, requested the respondent to bargaincollectivelywith it as the exclusive representative of all the em-ployees in each of said units; that the respondent, on each of saiddates, refused to bargain collectively with Local 258 as the exclusiverepresentative of all the employees in each of said units, therebyengaging in unfair labor practices within the meaning of Section 8,subdivision (5) of the Act.That the unfair labor practices of the respondent have occurredand, are occurring in the course and current of commerce among theseveral states, and have led and tend to lead to labor disputes affect-ing commerce as defined by the Act.In its answer the respondent denied the authority of the Board,under the Act, to require it to answer for its failure to employ theindividuals named in the complaint and alleged that the Act is voidand unconstitutional under the Fifth and Seventh Amendments tothe Constitution of the United States.Answering the allegations of the complaint, the respondent admitsthat it is a corporation; that it is engaged in the business of pro-ducing, purchasing, transporting and refining crude petroleum andin the sale and distribution of petroleum and petroleum products;that it owns, operates and maintains producing oil and gas wells inOklahoma and Texas and pipe lines for gathering oil and transport-ing it to its refinery at Grandfield, Oklahoma; and that it owns anundivided interest in and to a repressure plant situated in WichitaCounty, Texas.The respondent denies that it operates the repres-sure plant exclusively and alleges that it owns an undivided 2/5thinterest therein and that it operates the plant at the direction of andunder the supervision of the owners of a 3/5th undivided interestwho control the policies in the operation of the plant. It denies that DECISIONS AND ORDERS565it transports any gasoline from the plant to its refinery and allegesthat it sells all of the gasoline produced at the plant in WichitaCounty, Texas to local consumers.The respondent denies that on September 26, 1935 it dischargedGeorge E. Bebermeyer, E. H. Haynie, Frank T. Grozier, F. C. Cox,.Clifford D. Jackson, B. F. Jackson and Roy Bowman, and allegesthat F. C. Cox, Clifford D. Jackson and B. F. Jackson were neverat any time stated in the complaint employees of the respondent, andthat the others were at one time employed by it, but that they vol-untarily left its employment on September 17, 1935.Further, therespondent denies that it refused employment to these petitioners,because of their membership in Local 258.In its original answer the respondent denied that the productiondepartment, pipe line department and repressure plant each consti-tute a unit appropriate for the purposes of collective bargaining, andalleged that the only practical unit for such purposes is the employerunit, consisting of the employees of the refinery, pipe line and pro-duction departments, and the repressure plant. It denies that a ma-jority of its employees designated Local 258 as their representativefor collective bargaining.It also denies that it has refused to bar-gain collectively with Local 258, and alleges that it met with repre-sentatives of the Local when requested to do so and that it has atall times negotiated with thein with respect to wages and working-conditions.The answer alleges affirmatively that the employers inthe Northwest field, where it operates, were negotiating with theiremployees with respect to wages and working conditions; that a rep-resentative who was assisting in such negotiations was called away;that Local 258 advised the respondent that negotiations would be,continued upon his return and that no action would be taken in themeantime; that without notice, and in violation of the agreement, aminority group of the employees of the respondent and other em-ployers forced the respondent's employees to cease operations andrefused to permit them to enter upon the respondent's properties forthe purpose of operating them; that this minority group of the re-spondent's employees caused several thousand dollars damage to re-spondent's properties; and that said acts reduced the production ofthe Northwest field to such an extent that when operations were re-sumed it was not necessary to employ as many employees in the-respondent's operations as previously.Finally, the respondent denies that it has engaged in unfair labor-practices affecting commerce, and alleges that none of its actionhas led or tends to lead to labor disputes.Pursuant to notice of hearing, the Trial Examiner, as agent of the-Board, conducted a hearing commencing on December 20, 1935, at 566NATIONALLABOR RELATIONS BOARDthe Federal Building,Wichita Falls, Texas.The respondent ap-peared by counsel and participated in the hearing.The Board wasalso represented by counsel.At the opening of the hearing the Trial Examiner declined to heararguments on the constitutional questions raised by the respondent.'These arguments were heard at the close of the hearing.Full opportunity to be heard,to cross-examine witnesses and toproduce evidence bearing upon the issues was afforded all parties.Upon the record thus made, the stenographic report of the hearingand all evidence, oral and documentary, offered and received at thehearing, the Trial Examiner, on January 21, 1936, filed with theRegional Director for the Sixteenth Region an intermediate report,finding in substance that F. C. Cox, Clifford D. Jackson and B. F..Jackson were never at any time stated in the complaint employeesof the respondent and that it never employed them, did not dischargethem, and did not refuse to employ them; that the members of Local'258 went out on strike in violation of an agreement made between theRegional Director of the National Labor Relations Board, the em-ployers and Local 258 to permit the situation existing immediatelyprior to September 17, 1935 to remain in status quo until the RegionalDirector's return from a trip, and until further conferences werehad for the purpose of working out an agreement between the em-ployees and employers;that George E. Bebermeyer,E.H. Haynie,Frank T. Grozier and Roy W. Bowman participated in this strikeand voluntarily left the employ of the respondent; that the respond-ent did not discriminate against Bebermeyer because of union activi-ties, but did not reinstate him after the strike because lie had devoteda part of the time for which he was paid by his employer to unionactivities; that the complaint of discrimination by the respondentagainst Bebermeyer has not been sustained because the evidence showsthat theRenoOil Company, the Burk-Divide Oil Company and therespondent jointly owned and operated the repressure departmentwhere he was employed and that therefore the respondent does nothave the power to reinstate him; that Haynie was not reinstatedafter the strike because of a cut in the force in the department inwhich he worked and not because of his union activities ; that Grozierwas not reinstated because he had made numerous mistakes over aperiod of time which would have justified the respondent in dis-charging him prior to the strike; that Bowman was not reinstatedbecause of inefficiency; that the respondentdid not refuse to bargain-collectively with its employees, and that Local 258 does not representa unit appropriate for the purposes of collective bargaining.Uponthe basis of these findings the Trial Examiner concluded that it isnot necessary to pass upon the constitutionality of the National DECISIONS AND ORDERS567Labor Relations Act and recommended that the complaint againstthe respondent be dismissed.On February 3, 1935 Local 258 filed exceptions to the intermediatereport, contending that the Trial Examiner's findings are not sup-ported by evidence and are contrary to the evidence.They contendthat the Trial Examiner was not justified in considering the circum-stances of the strike because the Act provides(Section 13)that noth-ing therein shall be construed so as to interfere with or impede ordiminish in anyway the rightto strike.They also contend that theonly issue before the Trial Examiner,in connection with the allega-tions under Section 8, subdivision(5) of the Act,was whether or notthe respondent refused to bargain collectivelywithLocal 258 andtherefore that the evidence admitted on the question of -the appro-priate bargaining unit was irrelevant and that theTrialExaminerwas not justified in considering and passing on that question.Upon the record as thus made,the stenographic report of thehearing, and all the evidence,including oral testimony,documentaryand other evidence offered and received at the hearing,the Boardmakes thefollowing :FINDINGS OF FACTA. THE RESPONDENT AND ITS BUSINESSI.The respondent, Bell Oil and Gas Company, is a corporationorganized under and existing by virtue of the laws of the State ofDelaware, having its principal office and place of business in Tulsa,Oklahoma. It also maintains offices at Chicago, Illinois; Pittsburgh,Pennsylvania; Grandfield, Oklahoma; Pampa and Wichita Falls,Texas.II. (a) The respondent owns, operates and maintains producingoil wells in what is known as the Northwest field, which lies partlyinWichita County, Texas, and partly in Tillman County, Oklahoma.Part of this field lies in the bed of the Red River, which forms theboundary between Texas and Oklahoma.The wells owned and oper-ated by the respondent in this field are located in the river bed. Itowns and operates no wells in other parts of the field.Approxi-mately 7 of the respondent's wells in the river bed are located on theTexas side of the boundary line and 25 or 30 of them are on theOklahoma side.The respondent also owns, operates and maintainsproducing oil wells in the Pampa, Texas field, which is 300 milesfrom the Northwest field.(b)The Northwest field has been producing for 18 or 19 years.The flush production has long since been taken out. It is now whatisknown as a stripper field, that. is, production is obtained by me-97571-36-vol 1-37 568NATIONALLABOR RELATIONS BOARDchanical means.There are over 1,000 wells in the field, every thirdone of which has been abandoned. The average production of thewells still producing is about 2 to 5 barrels per day. In that partof the field lying outside of the Red River bed production is ob-tained by maintaining a high vacuum on the field.The vacuumelevates the oil out of low areas underground. It has taken manyyears to increase the vacuum to its present point.Without it theoperators would get no production. It serves to draw oil to theproducing wells, from which it is pumped by mechanical means-apumping process which elevates the oil to the surface.In that part of the Northwest field which lies in the Red Riverbed, where the respondent operates producing oil wells, productionis obtained by means of repressure, a process whereby natural gasis injected into the ground under high pressure through so-called"key" wells for the purpose of forcing oil to move toward the pro-ducing wells.The wells in this area were formerly produced byvacuum, but in 1933 the operators determined to switch over to therepressure system.Since December of that year the wells in theriver bed have been operated on that system.(c)The repressure plant itself is located inWichita County,Texas.It is jointly owned by the Reno Oil Company, the Burk-Divide Oil Company and the respondent.When it was built theBurk-Divide Oil Company and the respondent each contributed40/0 of its cost and the Reno Oil Company contributed2017o.Theoperating expenses are pro-rated among the three joint owners onthe basis of the production of each.The operations at the plant consist of taking natural gas fromthe wells, circulating it through condensers in the plant to cool it,placing it under pressure and pumping it, under high pressure, backinto the ground through key wells located throughout the river bedarea.The gas injected into the ground permeates "oil sand", thusartificially inducing a condition once produced by nature.The gaspressure causes the oil underground to move in a body toward theproducing wells, from which it is elevated to the surface by a pump-ing process.This system prevents salt. water from moving with theoil to the producing wells and thus prolongs the life of the field.Bythis process the operators hope to recover more oil per acre than itwas possible to recover under the old vacuum process.The gas used in the repressure system is obtained from wells lo-cated in both Texas and Oklahoma.However, these -wells do notproduce enough gas to supply the system and the additional amountneeded is purchased from the Shasta Gas Company. The gas ispiped from the producing wells to the plant and from the plant tothe key wells.Under ground it moves from the key wells to theproducing wells, from which it is piped back to the plant, thus form- DECISIONS AND ORDERS569ing a complete circuit.The producing and key wells being locatedin both Texas and Oklahoma, the pipe lines carrying the gas crossand recross the state line.These pipe lines are a part of the repres-sure system and are jointly owned by the Reno Oil Company, theBurk-Divide Oil Company and the respondent.In the process of condensing natural gas at the repressure plantnatural gasoline, which the gas picks up in the course of its cir-culation under ground, is precipitated.Five to six hundred gallonsper day of natural gasoline are produced by this process at theplant.This is sold to the La Salle Petroleum Company at Burk-burnett, Texas and to the employees of the respondent.(d)The respondent's oil producing operations are carried on atits wells located on both sides of the Texas-Oklahoma boundary linein the Red River bed. These wells are connected with the repressuresystem described above.Production is obtained by pumping theoil to the surface where it is stored in stock tanks located near thewells.-(e)The respondent owns, operates and maintains an extensivepipe line system through which oil produced in the Northwest fieldis gathered and transported to its refinery located at or near Grand-field, Oklahoma.Oil produced at the respondent's wells in the riverbed is transported from the stock tanks located near the wellsthrough gathering lines to a main line pump station located inWichita County, Texas, just below the Texas-Oklahoma boundary.From this station it is pumped through a trunk pipe line to therespondent's refinery at Grandfield, Oklahoma.Thus, regardless ofthe location of a particular well, the-oil produced at the respond-ent's wells in the river bed crosses the Texas-Oklahoma boundary atleast once in the course of its transportation to the refinery.The respondent purchases an average of 3200 barrels of crude oildaily from other producers operating in the Northwest field.Ap-proximately 2600 barrels of this total is purchased in Texas and thebalance in Oklahoma.The respondent's gathering pipe lines connectwith stock tanks located near the vendors' wells. It maintains suchconnections with about 300 batteries of stock tanks located throughoutthe field.Approximately 250 'of these batteries are on the Texasside of the Texas-Oklahoma boundary and the remainder are ontheOklahoma side.The purchases are made and the respondentaccepts delivery of the oil so purchased at the vendors' tanks.Theoil so purchased is piped through gathering lines to the main. linepump station located in Wichita County, Texas.At this station therespondent maintains a battery of tanks, in which the oil piped fromthroughout the field is accumulated.The oil is then pumped fromthe pump station through the trunk pipe line to the respondent's refin-ery at Grandfield, Oklahoma. All of the oil purchased or produced by 570NATIONAL LABOR RELATIONS BOARDthe respondent in the Northwest field passes through the pump sta-tion in the course of its transportation to the refinery, regardlessof whether it is produced in Texas or Oklahoma. Thus, it crossestheTexas-Oklahoma boundary at least once before reaching therefinery.(f)The respondent owns and operates a refinery at or near Grand-field, Oklahoma, about 61/2 miles north of the pump station describedabove.The crude oil transported to the refinery is first pumpedinto a stock tank. It is then pumped through a skimming plantwhere natural gasoline and kerosene are removed. The balance of thecrude passes through high pressure stills where two cuts are made,the first the gasoline cut, and the second the residue or fuel oil cut.The daily production of gasoline at the refinery is about 2080barrels.Approximately one-fourth of this production is sold and de-livered in Oklahoma, and the balance in other states. The respondenthas regular gasoline -customers in Oklahoma, Texas, Nebraska, Colo-rado,Wyoming, Ohio and Tennessee. It sells its gasoline all overtheMississippi Valley.Shipments are made from the refinery bytank car and truck. The respondent owns and operates its own trucksfor local short hauls in Oklahoma. It owns no tank cars but leasessome.The respondent's policy is to market its gasoline through inde-pendent jobbers throughout the United States. It does not own anyretail service stations.The kerosene produced at the refinery is sold in Oklahoma andTexas, approximately 1/5th of the production being sold in the latterState.Most of the fuel oil produced is sold to railroads. It is de-livered to them in their tank cars at the refinery. ' Among others,it sells to the Missouri, Kansas and Texas R. R., on whose lines therefinery is located.The respondent also sells fuel oil to the South-western Light and Power Company at Lawton, Oklahoma and tocotton seed oil companies.III.The aforesaid operations of the respondent constitute a con-tinuous flow of trade, traffic, commerce and transportation amongthe several States.B. THE EFFECT OF THE STRIKE OF SEPTEMBER1 7-2 7, 1935 UPON THERESPONDENT'S OPERATIONSIV. (a) From September 17 to September 27, 1935 the respond--ent's employees in the Northwest field operations in the repressure,l'While the repiessure plant and system are the joint property of the respondent, theReno Oil Company and the Burk-Divide OilCompany(see Finding II (c)), the em-ployees in that plant were regarded as employees of the respondent in all negotiationsbetween the respondent and its employees in the Northwest field.For convenience wewill refer to the plant as one of the departments of the respondent's field operations.The case of George E. Bebermeyer,an employee in the plant and one of the individualsinvolved in this case,is considered separately in Finding XII (c). DECISIONS AND ORDERS571production and pipe line departments were out on strike and opera-tions in those departments were completely suspended.During thatperiod no oil was produced at the respondent's wells and, due to theshut down in the pipe line department, no oil was transported tothe refinery through the trunk pipe line from the main line pumpstation inWichita County, Texas.The effect of this strike uponoperations at the refinery was almost immediate.When the strikewent into effect the respondent had approximately 10,000 barrels ofcrude oil in stock at the refinery, but within a week this supplywas exhausted.The respondent was then forced to bring in oil byrail.The skimming plant was shut down, but with the oil thy:respondent had on hand and that shipped in by rail it was able tokeep its cracking plant running at sufficient capacity to fill its con-tracts.After the supply of oil on hand was exhausted and therespondent became dependent entirely upon rail shipments to supplythe refinery production of gasoline dropped 50%.(b)When the strike was called most of the producers in the North-west field whose stock tanks were connected with the respondent'spipe line system and who depended upon the respondent to pur-chase their production of crude oil had full tanks.Consequentlythe strike of respondent's employees affected them very seriously.Due to the complete stoppage of the flow of oil through the respond-ent's main line pump station and thence to the refinery at Grandfield,Oklahoma, these producers had no outlet for their oil and wereforced to curtail production.Many of them threatened to take theirbusiness away from the respondent and connect with some other pipeline system because of the shut down in the respondent's pipe linedepartment.The effect of such a loss of patronage upon the re-spondent's refinery would be disastrous. In the past several years,due to diminishing production in the Northwest field, the respondenthas been forced to acquire several small pipe line companies fromtime to time in order to insure a sufficient supply of crude oil tooperate its refinery.Any diminution in this supply would immedi-ately cause curtailment of operations at the refinery.C.PAST RELATIONS BETWEEN Mt RESPONDENT AND THE UNIONV. The International Association of Oil Field, Gas Well andRefinery Workers of America, hereinafter referred to as the Inter-national, is an international labor organization, affiliated with theAmerican Federation of Labor, and includes within its jurisdictionallbona fidewage workers working in the oil, gas well and refineryindustries in the United States, Canada and Mexico.Burkburnett,Texas Local No. 258 of this organization, hereinafter referred to asLocal 258, was organized and chartered in 1933. Its membership is 572NATIONAL LABOR RELATIONS BOARDcomposed of field and refinery workers employed by various em-ployers operating in and adjacent to the Northwest field, includingemployees in the respondent's repressure, production and pipe linedepartments.VI. Early in August, 1934 the members of Local 258 employedby the respondent and other employers operating in the Northwestfield went out on strike in an effort to secure written agreementswith their employers.As a direct result of that strike the respond-ent, on August 11, 1934, entered into a written contract for one yearwith the International as the representative of the employees of therespondent who had designated Local 258 as their agency for col-lective bargaining.This included only employees in the repressure,production and pipe line departments.Local 258 had no membersin the respondent's Grandfield, Oklahoma refinery.That contractprovided that the respondent would abide by all of the labor pro-visions of the Code of Fair Competition for the Petroleum Industry;for the settlement and arbitration of disputes; that there should beno strike or lockout; and for leaves of absence and vacations, over-time pay, the checkoff, and recognition of seniority in laying off andpromoting employees.Pursuant to its terms a so-called workmen'scommittee of the employees was appointed. It was the function ofthiscommittee to present grievances to the management andnegotiate for their settlement.D. THE BARGAINING AGENCYVII. (a) In the spring of 1935 the workmen's committee was in-structed by Local 258 to call a meeting of the members of the Localemployed by the respondent for the purpose of selecting a committeeto draft a new contract for presentation to the management.Pur-suant to this instruction Frank T. Grozier, as chairman of the work-men's committee, called a special meeting for that purpose on May13, 1935.Approximately 15 of a total of 25 or 26 employed in therepressure, production and pipe line departments attended.At thatmeeting a committee of five, composed of George E. Bebermeyer,W. R. Stimpson, D. F. Lamb, H. L. Dunn and Grozier, was elected tcdraft a new contract.This committee, on July 11th, wrote to C. J.Rohner, superintendent of the repressure and production depart-ments, stating that the employees desired to continue the 1934-1935contract with revisions and requesting a conference within twentydays (Exhibit B-16).There was no immediate response to thiscommunication.(b)Thereafter, Grozier, acting again as chairman of the work-men's committee, called a meeting of the union employees in the re-pressure, production and pipe line departments on July 22, 1935 for DECISIONS AND ORDERS573the purpose of considering the contract drafted by the committee offive appointed at the meeting of May 13th. This meeting was at-tended by two employees from the repressure department, ten fromthe pipe line department and nine from the production department-a total of twenty-one.The contract submitted by the drafting com-mittee was accepted by the group. It was decided that the draftingcommittee of five previously appointed was too large for the pur-pose of negotiating with the management.A committee of three wasthen elected to present the contract to the respondent and negotiatean agreement with it.The members of this negotiating committeewere elected by secret ballot.Those present were given slips ofpaper upon which they made their nominations for the first commit-tee post.The nominee polling a majority of the votes cast was de-clared elected to the committee.The group then proceeded in thesame manner to elect committeemen from each of the two depart-ments not represented by the first man elected.Thus, each memberof the committee was elected by a majority vote of all those presentand each department was represented on the committee.The electionprocedure followed at this meeting was pursuant to the deliberatepolicy of the group to have representation from all departments onall committees acting for the group.Bebermeyer from the repres-sure department, Grozier from the pipe line department and Hayniefrom the production department were thus elected to serve as thecontract negotiating committee.(c)On or about May 1, 1935, at a meeting of Local 258, the mem-bers were instructed that appointments to contract negotiating com-mittees representing the various groups of employees of employersoperating in the Northwest field would have to be made by the Local.Under this plan each group was to elect its own committee and thecommittees so elected were to be confirmed by and as committees ofthe Local as well as committees of the various groups of employees.Pursuant to this policy the contract negotiating committee electedby the union employees of the respondent at their meeting on July22nd reported the election at a meeting of the Local held prior toAugust 10th.On motion duly made and carried the committee wasaccepted, confirmed and appointed as a committee of the Local torepresent the union employees in the repressure, production and pipeline departments in negotiations with the respondent.(d)On August 10, 1935 twenty-one of the employees in the re-pressure, production and pipe line departments signed a petitionstating that they had organized themselves into Local 258 of theInternational Union;'that through this organization they desired tomake a collective bargain with the respondent, and requesting a con-ference with representatives of the management "to begin negotia-J 574NATIONALLABOR RELATIONS BOARDtions to work out a collective bargain and to agree on terms of em-ployment and orderly methods of settling differences betweenmanagement and employees." (Exhibit B-25)(e)At all of the times mentioned in paragraphs (b), (c) and (d)above Local 258 represented an overwhelming majority of the em-ployees in the repressure, production and pipe line departments.Of a total of 25 or 26 employed in the three departments, at least 21were members of the Local.By departments, all of the three menemployed in repressure, all of the ten or eleven in productior andeight of the twelve or thirteen in pipe line were members of theLocal.The respondent does not deny that Local 258 represents a majorityof its employees in these three departments, either separately orcollectively.E.EFFORTSTO NEGOTIATE AN AGREEMENTVIII. (a) Pursuant to the authority vested in it by Local 258and the employees it represented, the negotiating committee of therespondent's employees met with Rex Young, general superintendentof the respondent, and C. J. Bohner, superintendent of the repressureand production departments, on August 12, 1935 and presented fortheir consideration the contract previously prepared by the draftingcommittee and approved by the employees.At that meeting thecommittee requested that the respondent enter into a new contractwith the International on behalf of the employees in the repressure,production and pipe line departments.Young, speaking for the re-spondent, stated that is was "the policy of the company to organizethe entire Bell personnel, including Pampa, the refining and pipeline departments into one union;" that after the first of the year he in-tended to hold an election among all of such employees for the purposeof designating representatives for collective bargaining; that the re-spondent stood ready to negotiate with any representatives so desig-nated by a majority of all of its employees; that therefore Local 258did not represent a majority of the respondent's employees; and thatthe respondent would not negotiate with the committee and would notrecognize Local 258 for the purpose of collective bargaining on behalfof the employees in the repressure, production and pipe line depart-ments or any of its employees.The committee replied that the em-ployees in the three field departments had no interests in commonwith the refinery employees; that the respondent had recognizedLocal 258 the year previously under the 1934-1935 contract, and thatthe field employees felt that they should not be absorbed with therefinery employees into one unit.The respondent's representativesat this meeting made no counter proposals to the contract offered by DECISIONS AND ORDERS575the committee, nor did they discuss the terms of this or any othercontract.Young told the committee that there would be no wagecuts;no increasein hours and no change in working conditions, butthat themen inthe fielddepartmentswouldhave to workwithoutthe benefit of a contract.The committee then requested Young tomeet againwith it and with J. L. Coulter, the general secretary of theInternational,in an effortto workout an agreement.Young agreedto do so.Coulter arrived in Burkburnett after the meeting of August 12th.He came at the request of the members of Local 258, including a ma-jority of the employees in the repressure, production and pipe linedepartments, to assistin negotiationswith the employers.At a specialmeeting ofLocal 258 on August 16th, on motion dulymade and passed, the contract negotiating committees representingthe various groups of employees in the Northwest field, including thecommittee representing the employees in the respondent's repressure,production and pipe line departments, were directed to form them-selves into a joint committee for the purpose of drafting a blanketcontract,acceptable to all of the employeesinvolved, to be presentedto all of theemployers at a joint meetingof theseveral contract nego-tiating committees and the representatives of the employers.Thisaction was prompted by the suggestion and request of Tucker, oneof the employers involved in the negotiations with Local 258.Pur-suant to this direction of the Local, the several committees, with Coul-ter's assistance,drafted one contract to cover all of the employersand employees involved.The contract so drafted was to be adaptedto meet the circumstancesof each case.(b)On August 26th the contract negotiating committees of thevarious groups of employees met with representatives of their em-ployers in a joint meeting at which Coulter presided. The respondentwas represented by Young. Coulter presented the blanket contractas a basisfor negotiation and discussion and asked the employerrepresentatives present to state the positions of their companies.Young reiterated the stand he took at the meeting of August 12thand refused to recognize or negotiate with Local 258.He declined todiscuss the contract presented and made no counter offers or pro-posals.Consequently nothing was accomplished at this meeting.AtCoulter's suggestion the employer representatives agreed to meet witha federal conciliator.(c)On September 2nd the contract negotiating committees of thevarious groups of employees again met with the representatives oftheir employers in a joint meeting, presided over by Dr. Edwin A.Elliott, Regional Director for the SixteenthRegion,National LaborRelationsBoard, acting in this, controversy as a duly authorized rep- 576NATIONAL LABOR RELATIONS BOARDresentative of, the Conciliation Service of the United States Depart-ment of Labor and not in his capacityas anagent of the Board.Elliott opened the meeting by calling for the blanket contract pre-viously drafted by the joint committee of employee representatives asa basis for discussion and negotiation.Young again stated that therespondent's policy was to organize all of its employees into oneunit; that Local 258 did notrepresenta majority of all of the re-spondent's employees, and that therefore he would not negotiate withor recognize the Local for the purpose of collective bargaining onbehalf of the employees in the repressure, production and pipe linedepartments.General discussion followed between Elliott, the jointcontract negotiating committee, and the other employer representa-tives present.Among the demands made by the employee repre-sentatives in the proposed contract were the closed shop and a 30/"0increase in wages.The employers, Young included, insisted thattheycould not meet these demands.The employeerepresentativesthen proposed a 20% increase in wages, but this was likewise re-jected.The operators explained that due to a breakin the priceof Pacific Coast crude which they feared might reach the Northwestfield they could make no commitments.Elliott then proposed theselection of a subcommittee composed of Coulter, one representativeof the employees and one of the employers to meet with him in aneffort to reach an agreement.This was done and the rest of therepresentatives withdrewfrom themeetingtemporarily.'To thissubcommittee of three Elliott proposed a renewal of the old con-tract, revised to include an agreement by the employers that therewould be no objection to the employees joining the union., He pro-posedfurther that,becauseof the break in theprice of Pacific Coastcrude, the wage question be held in abeyance for sixty days.Theother representatives were then called back into themeeting andElliott's proposals were announced.After some discussion the em-ployer representatives present agreed to take these proposals to theirsuperiors and report back to Elliott the next day whether or not theywere acceptable.The employee representatives then asked the em-ployers to withdraw from the meeting so that they could discussElliott's proposals with him.There is some conflict in the "record asto the result of the discussion which followed.Elliott testified thatthe employee representatives stood "pat" on their demands for a20% increase in wages and the other features of the proposed blanketcontract, including the closed shop, and that they instructed him toconvey those demands to the, employers.Grozier testified that Elliottwas instructed to advise the employers that the employees did notfeel that they could accept a renewal of the old contract, but thatthey were ready to negotiate a new contract with them. At any rate DECISIONS AND ORDERS577Elliott reported to the employer representatives, who were awaitinghim outside of the meeting place, that the employee representativesdemanded the proposed contract as presented, except for the changefrom a 30% to a 20% increase in wages. He asked them to considerthese demands and also his proposal to renew the old contract withmodifications and to do the best they could on them.Young agreedto discuss them with Mr. Albert Finston, !vice-prei3ident of therespondent, and report their decision to Elliott the next day(September 3rd).At the meeting described above the terms of the joint committee'sproposed contract were not discussed at any length.Young made nocounter proposals to any of the demands of Local 258.Neither didhe accept Elliott's proposal to renew the old contract with modifi-cations.Not once did he question the majority representation byLocal 258 in the repressure, production and pipe line departments.His participation in the discussion was largely confined to the ques-tion of the proper bargaining unit, his contention being that alldepartments of the respondent's operations, including the refinery,should be consolidated for the purposes of collective bargaining.Tohis demand that this question be determined before he would enterinto negotiations for an agreement, Elliott replied that it was notbefore the meeting and that a petition for a determination of theappropriate unit would have to be presented by the employees.F. THE BARGAINING UNITIX. The original complaint alleged that the respondent's repres-sure, production and pipe line departments each constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. In its original answer therespondent denied this allegation and alleged that the employer unit,consisting of the employees in the refinery, repressure, production andpipe line departments, is "the only practicable unit, which could beused as a unit of collective bargaining."Much evidence was adducedat the hearing to support these conflicting allegations.Witnesses forthe Board described the operations in the three field departments andpointed out the functional differences in the duties performed by theemployees therein.It was their contention that men trained in thework of a particular department are better qualified to represent theemployees of that department than men employed in one of the otherdepartments; that they know the problems of the employees in theirdepartment and the conditions under which they work.The re-spondent's witnesses testified to the similarity of the tasks performedby the employees in the three field departments and the refinery.Forexample, gaugers are employed in the pipe line and refinery depart- 578NATIONAL LABOR RELATIONS BOARDnients; operators of pumps of various descriptions are employed inall four departments.On the other hand there are functional differ-ences in the duties of employees in the same department.All of thewitnesses testifying on the subject stated that the operations of therespondent naturally break down into the four departments-repres-sure, production, pipe line and refinery.Each department is super-vised by a foreman or superintendent and each performs a distinctfunction.On behalf of the respondent, Young testified that all ofthe departments are part of one integrated unit; that each is de-pendent upon the other for the successful operation of the whole.Upon consideration of the evidence adduced at the hearing, theBoard, on March 10, 1936, amended its complaint so as to allege thatthe repressure, production and pipe line departments of the respond-ent constitute a single, appropriate unit for the purposes of collectivebargaining with the respondent.All of the parties to the proceedingwere duly notified of this action and the respondent was given anopportunity to file its answer and to petition for a hearing on theamended complaint.Thereafter, on March 20, 1936, the respondentfiled its supplemental answer to the amended complaint in which itdenied that the repressure, production and pipe line' departmentsconstitute an appropriate unit for the purposes of collective bargain-ing and alleged that the only practicable unit is the employer unitconsisting of the employees in the repressure plant, production andpipe line departments, and the refinery.'Ve think that the evidence proves conclusively that the respondent'srepressure, production and pipe line departments together constitutea unit appropriate for the purposes of collective bargaining withthe respondent within the meaning of Section 9 (b) of the Act.Themen in these departments are all employed in and adjacent to theNorthwest field.Those in the repressure department work in theplant itself.The production employees work at the wells, located inthe Red River bed.The men in the pipe line department are scat-tered throughout the field attending to the respondent's pipe linesystem, gauging oil in tanks and pumping it through the gatheringlines and thence to the refinery.They are all engaged in the work,of producing and transporting oil.Each of them is familiar withthe nature of the duties of the others. In the performance of theirduties the pipe line department employees are separated from the,employees in the production and repressure departments, who workin the river bed, but all of them clear their work through a centraloffice.All of the field employees have their homes in the field itselfor in the nearby town of Burkburnett, Texas.The refinery employ-ees, on the other hand, live at Grandfield, Oklahoma, which lies 20,or 25 miles north of Burkburnett.There is little or no contact of any DECISIONS AND ORDERS579kind between the two groups.The duties of the refinery employeesand the conditions under which they work are entirely dissimilar tothose in the field.Each of the field departments is small.Three men are employedin the repressure department, ten or eleven in the production depart-ment, and twelve or thirteen in the pipe line department.At leasttwenty-one of the total of twenty-five or six men employed in thefield are members of Local 258 (see finding VII). The Local has no,members in the refinery. This factor of itself tended to set the fieldemployees apart as a separate bargaining unit.Both the respondent and Local 258 have in the past treated theemployees in the repressure, production and pipe line departments ascomprising one unit, separate and distinct from the employees in therefinery and the Pampa field. So far as the record disclosies, thePampa employees never figured in negotiations between Local 258and the respondent.We may, therefore, omit them from considera-tion in this case.The respondent recognized the unity of the em-ployees in the three field departments in question by entering into acontract, in August, 1934, with the International on behalf of therespondent's employees who ' were members of Local 258.At thattime, and continuing to the present, only employees in those depart-ments were members of the Local. That contract made no distinc-tion between departments. It applied alike to all of the field unionemployees.At about the same time the respondent recognized therefinery employees as a distinct unit by entering into a separate con-tract with them.Local 258 never claimed the right to represent therefinery employees, and, on the other hand, the latter never requestedthe Local or its committees to represent them in their negotiationswith the respondent.Under the 1934-1935 contract the respondent's employees in thethree field departments who were members of Local 258 consideredthemselves as comprising one distinct bargaining unit, rather than asthree separate units.Each of the departments was represented byone or more men on the workmen's committee which functioned underthat contract as the representative of the group in the presentationof grievances to the management.The field union employees metonce a month as a separate and distinct group to discuss and decidetheir common problems.The will of the majority of the entiregroup always prevailed.The committee selected to draft a new con-tract to present to the management (see finding VII (a)) and thecontract negotiating committee (see, finding VII (b)) were electedat meetings of the group.Each of the members of these committeeswas elected by a majority vote of those present.Only one contractcovering all of the field employees was presented to the respondent. 580NATIONALLABOR RELATIONS BOARDThe fact that the members of the group always selected a representa-tive from each department to serve on committees representing thegroup does not militate against our conclusion that the field employ-ees constitute a single, appropriate bargaining unit.The groupbeing made up of component parts the men felt that the fair thing todo would be to include representation from each of the parts on com-mittees representing the group before the management and thisbecame their policy.A bargaining arrangement such as this com-bines the simplicity of a single agency negotiating for a more or lesscomplex group with no accompanying sacrifice of the individualinterests of the group's component parts.Upon the record and upon precedent we find that the employeesin the repressure, production and pipe line departments constitutea unit appropriate for the purposes of collective bargaining withthe respondent.In so finding we have not lost sight of the fact that the repressureplant is the joint property of the respondent, the Reno Oil Companyand the Burk-Divide Oil Company (see finding II (c) ). Section 2,subdivision (2) of the Act provides that "the term `employer' in-cludes any person acting in the interest of an employer, directly orindirectly."We think it clearly appears from the record that for thepurposes of collective bargaining, the respondent is the employer ofthe plant employees within the meaning of this definition.By agree-ment among the joint owners the respondent was delegated as theagency to pay and supervise these employees.They are paid withthe respondent's checks.The 1934-35 contract between the respond-ent and the International covered them.The respondent's Northwestfield employees at all times considered the plant employees as being apart of their group for the purposes of collective bargaining.Thelatter were always represented by one of their own number on com-mittees representing the group before the, management of the re-spondent.They had representation on the workmen's committeewhich functioned under the 1934-35 contract (see finding VI) ; onthe committee which drafted the new contract presented to therespondent (see finding VII (a)) ; and on the committee whichnegotiated with the respondent at the meetings of August 12th and26th and September 2nd (see finding VII (b) ). At all of the timesabove mentioned the respondent met and dealt with these committeesas the representatives of the employees in the repressure plant aswell as of those in the production and pipe line departments.Theplant employees were never regarded as a separate and distinctgroup, occupying a peculiar relation to the respondent, and requiringspecial treatment.So far as appears from the record, the negotia-tionswhich concerned the repressure department employees were DECISIONS AND ORDERS581always conducted with representatives of the respondent and not withrepresentatives of the other two joint owners. In its original andsupplemental answers to the complaint the respondent alleged thatthe only practicable bargaining unit of its employees is the "em-ployer unit which consisted of the employees of the refinery, pipe linedepartment, production department and repressure plant", and thatall of these four departments, and the employees therein, are oper-ated and directed under one directing head or authority.On this record, therefore, we find that, in all negotiations affect-ing the plant employees, the respondent acted in its own behalf andas the agent of the other two joint owners and that these employeesare properly a part of the bargaining unit for the purposes of col-lective bargaining with the respondent.G.THE STRIKE OF SEPTEMBER 17-27, 1935Y. On the morning of September 3, 1935 Dr. Elliott was calledtoWashington, D. C. on urgent official business in his capacity asRegional Director of the National Labor Relations Board.He no-tified Coulter before his departure and requested of him that Local258 withhold any further action until his return, which he antici-pated would be about ten days hence. The employer representativeswho were present at the meeting of September 2nd were also noti-fied that Elliott had been called away temporarily and they werelikewise requested to maintain the status quo until his return.Ata meeting held the night of September 3rd, Local 258, upon Coulter'srecommendation, voted to grant Elliott's request.Pursuant to in-structions, Bebermeyer, as Secretary of the Local, by a letter datedSeptember 3rd, notified Young that Elliott had requested the Localtodelay further action until his return and that the Local hadgranted his request (Exhibit R-1).Thereafter there were no fur-ther negotiations between Local 258 and the respondent.Coulterwent to South Texas on other business expecting to return in ten dayswith Elliott.On September 14th, in Fort Worth, Elliott, who hadjust returned there from Washington, advised Coulter that he hadbeen called to El Paso on urgent business and that he would beunable to return to North Texas for a few days. Coulter arrivedinWichita Falls the evening of September 16th where he was metby the contract negotiating committees representing the employeesof the respondent and the other employers.He advised the membersof these committees that Elliott had been delayed for a few days.They complained that the respondent had, since September 3rd, laidoff one man and had put the pipe line department on longer hoursand that other employers had laid off some men. _(It will be re-called that Local 258 included in its membership employees of other0 582NATIONALLABOR RELATIONS BOARDemployers operating in and adjacent to the Northwest field.Seefinding V.)They felt that, they could not restrain the membersof the Local any longer and demanded that Coulter, as an officerof the International, give them permission to cease work.A strikevote had been taken at a regular meeting of Local 258' on August30th and an overwhelming majority of those present had votedfavorably to such action.No date was set for the strike at thismeeting.Coulter yielded to the demand of the committee membersand gave permission for a cessation of work. The committee mem-bers then notified the members of Local 258 of a mass meetingto be held in a nearby ball park for the purpose of receiving thereports of the contract committees and taking action thereon.Atthismeeting, attended by an overwhelming majority of the mem-bers, it was agreed that the strike would go into effect at 4: 00 A. M.,September 17th.The respondent had no notice of the strike.How-ever, Coulter had advised Young at the meeting of September 2ndthat the men had voted to strike at any time after September 2ndunless an agreement was reached.The strike lasted for about tendays, during which time -operations in the repressure, productionand pipe line departments were closed down completely.The otheremployers against whom the strike was directed were similarlyaffected.On or about September 26th Elliott returned to the field and im-mediately started negotiations for a settlement of the strike.Hesucceeded in inducing the employers to reinstate all of their strikingemployees except the seven involved in this case.Operations in thefield were resumed on the morning of September 27th.H. THE ALLEGED VIOLATION OF SECTION 8, SUBDIVISION (5)XI. On September 3rd, when Elliott was called to Washington,negotiations between Local 258 and the respondent were still in prog-ress.The issues had been clearly defined at the meetings of August12th and 26th and September 2nd.While the parties had reachedan impasse by reason of Young's refusal to recognize Local 258 asrepresenting an appropriate bargaining unit, the situation was nothopeless.When the meeting of September 2nd adjourned it wasclearly understood by all parties that Young was to confer withFinston, his superior, on the demands made by the contract com-mittee and also on Elliott's proposal to renew the old contract withmodification.There is some evidence that Young intended to haveFinston come to Wichita Falls on the 3rd to participate in the nego-tiations.All of the employer representatives present at the meetinghad agreed to report to Elliott the afternoon of the 3rd and he hadarranged to meet with the contract committees later that day.All DECISIONS AND ORDERS583parties to the negotiations expected that further conferences wouldbe held.This was the situation when negotiations were suspendedby Elliott's temporary absence.The strike called on the 17th effec-tively prevented any further efforts to reach a written agreement.When Elliott returned on or about the 26th he directed his effortstoward a settlement of the strike based upon the reinstatement of thestriking employees.In these circumstances we do not think there has been a violationof Section 8, subdivision (5), and we will, therefore, dismiss thecomplaint in so far as it charges such violation.In doing so, however, we cannot fail to take cognizance of the re-spondent's attitude in its negotiations with Local 258.At all of themeetings with the representatives of its Northwest field employeesYoung repeatedly refused to recognize and deal with the Local onthe sole ground that it did not represent a proper bargaining unit.A determination of the question as to unit was demanded by him as aprerequisite to negotiation.It was his contention that the properunit should include the refinery and field employees. It is interestingto note that some 50 or 55 men are employed in the refinery. Notone of them is a member of Local 258. A total of not more than26 are employed in the Northwest field, and at least 21 of them aremembers of Local 258.The testimony of witnesses for the Boardthat Young stated that he intended to organize all of the respond-ent's employees into one organization was not contradicted.Thereis some evidence that the respondent maintained a company union atthe refinery and this also was not denied.We think this evidenceexplains why Young was so insistent that the field and refinery em-ployees be grouped together as one unit.There is ample evidencein the record to show that the respondent was decidedly prejudicedagainst Local 258.If the field and refinery employees were groupedtogether the respondent would be in a position to dominate the wholegroup through its control over the organization of the refinery em-ployees who far outnumbered those employed in the field.By meansof this device the respondent would be enabled to thwart the, effortsof the field employees to organize and bargain collectively throughrepresentatives of their own choosing and thus nullify the rightsguaranteed to those employees in Section 7 of the Act.On the whole record we think that the respondent was not actingin good faith in the negotiations outlined in finding VIII.Whileit is true that Young met with representatives of Local 258 everytime they requested a meeting, he made no genuine effort to reach, anagreement with them.His persistent refusal to recognize the Localas the representative of an appropriate bargaining unit preventedany real discussion of the contract submitted to him by the repre-97571-36-vol 1-38 584NATIONAL LABOR RELATIONS BOARDsentatives of the Local.At none of these meetings did he makeany counter offers to the proposals of Local 258.His participationwas largely confined to disputing their right to bargain at all becausethey would not include the refinery employees in the bargaining unit.The obligation to bargain collectively requires considerably more ofan employer than merely meeting with the representatives of his em-ployees and then challenging the composition of their unit or em-ploying other dilatory tactics to thwart their,efforts to reach anagreement with him.We do not think the- respondent fulfilled thisobligation in the negotiations conducted up to September 3rd.Butin view of our finding that those negotiations were still pending andthat there was still a distinct possibility of reaching an agreementwhen Elliott was called away and again when the strike was called,we think that the respondent did not violate Section 8, subdivision(5) of the Act.I.THE DISCHARGESXII. (a) The complaint alleges that the respondent refused em-ployment to,discharged and refused to reinstate Bebermeyer, E. H.Haynie, Grozier, F. C. Cox, Clifford D. Jackson,B. F. Jackson andRoy W.Bowman because of their union membership and activity.The respondent denies that Cox and the two Jacksons were ever atany time stated in the complaint employed by it.With respect tothe remaining four, the respondent alleges that they were at onetime employed by it, but that they voluntarily left its employmenton or about September17, 1935.It specifically denies that it refusedemployment to or discharged or refused to reinstate these four menbecause of membership or activities in Local 258 or that it everdiscriminated in regard to their hire or tenure of employment.The respondent contends that the strike of September 17-27th wasa violation of an agreement made between Elliott, Local 258 and therespondent at the time Elliott was called away on other business.This alleged agreement is predicated upon the letter written by Beber-meyer, as Secretary of the Local, to Young advising him that Local258 had agreed to grant Elliott's request that it withhold furtheraction until his return.The respondent made no reply to this letter,and, so far as appears from the record,made no promises to eitherLocal 258 or Elliott.Witnesses for the Board testified that betweenSeptember 3rd and 17th the respondent laid off at least one man andput the pipe line department on longer hours.Witnesses for therespondent denied that any regular employees were discharged be-tween those dates and testified that only one extra employee, whoseservices were not required at the time,was laid off.It was admittedthat the pipe line department was put on longer hours,but Young DECISIONS AND ORDERS585and Gilchrist, the superintendent of the department, testified thatthis was necessary because the respondent had recently acquired asmall pipe line system which it had to connect up with its old systemas quickly as possible in order not to inconvenience the producerswho thus became dependent upon it to buy their oil and that it wasdone with the consent of the pipe line employees.Other witnessesagainst the respondent testified that it and other employers engagedin acts of discrimination and intimidation against the members ofLocal 258 between September 3rd and 17th, but there is no evidenceto substantiate these charges. It is clear, however, that the membersdid fear that unless an agreement was reached soon the employerswould discriminate against them and interfere with their efforts tomaintain their organization.Thus, when Coulter informed them onthe evening of September 16th that Elliott had been delayed in re-turning to resume negotiations, their patience had been taxed to thelimit and they felt that an immediate strike was their only meansof protection.They took the position that the respondent had vio-lated the status quo since September 3rd and that they were no longerunder obligation to Elliott since he had told them that he expectedto return on or about September 13th:We do not think the strike was a violation of any agreement withthe respondent.The Local's agreement was with Elliott, not withthe employers.Without conceding or in any way implying that astrike in violation of an. agreement alters the status of striking em-ployees under the provisions of the National Labor Relations Act,we find that the men involved in this case are individuals whose workhas ceased as a consequence of, or in connection with, a, current labordispute and that they are "employees" within the meaning of Section2, subdivision (2) of the Act.After returning to Wichita Falls on or about September 26th,Elliott engaged in conferences with representatives of Local 258and the employers in an effort to settle the strike upon the basis ofthe reinstatement of the strikers.At his first conference with repre-sentatives of the employers he induced all but Young to reinstate allof their employees without discrimination.Young at first refused toagree to reinstate a number of the strikers, but after further dis-cussion he agreed to reinstate all except Grozier, Haynie, Bowmanand Bebermeyer.As a condition to reinstatement, however, he re-quired the men to present themselves at the Burkburnett office of therespondent on the morning of September 27th to make applicationfor employment.Elliott conveyed these instructions to the men,who were awaiting the results of his conference with the employers.At that time he told all of the men involved in this case except Cox,who was not present, that they would not be reinstated. 586NATIONAL LABOR RELATIONS BOARD(b)B. F. Jackson, Clifford D. Jacksonand F.C.Cox.Thesethree men were part of a group of 30 or 35 who worked under thesupervision of C. J. Bohner.Bohner is the president of the C. J.Bohner Oil Corporation, which owns and operates producing wellsin the Northwest field, and in that capacity supervises operations atthose wells.He owns and operates some producing wells in the fieldin his individual capacity and others in partnership with associates.Bohner is also employed as superintendent of the respondent's produc-tion department and of the repressure plant.He maintains an officein the field from which she directs operations at all of the wells underhis supervision, whether as owner or agent for others.The respondent does not employ roustabouts and clean out gangsin its production department.Whenever it needs men for cleaningout a well or other extra work on its properties it borrows them fromBohner.Nearly all of the men in his employ worked part of the timefor the respondent.Among these were the Jackson brothers andCox.They worked under Bohner's supervision at all times, eitherin his capacity as their employer or as superintendent of the respond-ent's production department.Each of them kept his own time sheetshowing the exact number of hours worked for the respondent andfor Bohner.The respondent paid them with its own checks for thetime they worked for it.For two months prior to September 17th B. F. Jackson workedexclusively as a pumper on a Bohner well. Prior to that date heworked as a gang pusher, roustabout and tool dresser for both Bohnerand the respondent, but most of his work was on Bohner's properties.He was originally hired by Bohner.Clifford D. Jackson worked for both Bohner and the respondentfor 15 years prior to September 17th. Just prior to that date he wasemployed as a gang pusher.From March 15, 1935 to September 17thhe worked most of the time on the respondent's properties and soreceived most of his compensation from it.F. C. Cox, a tool dresser and roustabout, was working for Bohnerjust prior to September 17th.From January 1, 1935 to September17th he worked 180 hours for the respondent and 1200 hours forBohner and his associates.These three men and many others in the group who worked partof the time for the respondent were members of Local 258. Theunion members in this group were represented by their own contractnegotiating committee composed of the Jackson brothers and oneLivingston.This committee negotiated exclusively with Bohner onbehalf of these employees.The group did not participate in themeetings of the respondent's union employees in the repressure, pro-duction and pipe line departments, nor in the election of the contract DECISIONS AND ORDERS587committee representing those employees.This latter committee didnot purport to represent the group to which the Jacksons and Coxbelonged.Bohner's union employees participated in the strike andall properties under his management were shut down. In his nego-tiations for the reinstatement of the strikers Elliott dealt with Bohneras the employer of these three men.Bohner refused to reinstate themunder any circumstances.Young testified that if Bohner would rein-state them, the respondent would have no objection to employingthem whenever it had need for their services as it had done in thepast.We think B. F. Jackson, Clifford D. Jackson and F. C. Cox wereemployees of the C. J. Bohner Oil Corporation or C. J. Bohner indi-vidually or with his associates.At best they were only part-timeemployees of the respondent.We will therefore dismiss the com-plaint as to them, without prejudice, however, to their right to filecharges against their employer.(c)George E. Bebermeyer.Bebermeyer was employed in therepressure plant as the operator in charge at a salary of $125 permonth.The plant is the joint property of the respondent, the RenoOil Company and the Burk-Divide Oil Company and the operatingexpenses are pro-rated among them (see Finding II (c) ).This wascommon knowledge to the employees in the plant and throughout theNorthwest field.Except for two or three short periods, Bebermeyerhad been employed in the Northwest field for eightor nine yearsprior to September 17, 1935.He was employed in the constructionof the repressure plant in 1933 and upon its completion was assignedtowork there as an employee of the joint owners. Bohner, therespondent's superintendent of production, was his immediate supe-rior.Boliner received a salary from the respondent for his work assuperintendent of the production department, but received no addi- .tional compensation when he took over superintendence of the repres-sure plant.Bebermeyer was active in union affairs and was theCorresponding Financial Secretary of Local 258.He was also amember of the committee which tried to negotiate a new contractwith the respondent in August and September, 1935.The repressure plant employees participated in the strike of Sep-tember 17-27th.On September 26th Elliott endeavored to effect thereinstatement of Bebermeyer by request to representatives of theReno and Burk-Divide Oil Companies and Young, representing therespondent.It was pointed out to Elliott at this conference thatBebermeyer was employed jointly by the three companies.Youngrefused to accede to Elliott's request on the ground that Bebermeyerhad absented himself from his job to attend to union business. TheReno and Burk-Divide representatives concurred in this refusal.Theh 588NATIONAL LABOR RELATIONS BOARDrecord does not support this charge against Bebermeyer.So far asappears from the evidence he was an efficient and reliable employee.Before the strike three men, including Bebermeyer, were employedat the repressure plant, all of them being members of Local 258. Theother employees were reinstated on September 27th and a nightwatchman was employed. There is evidence in the record that op-erations at the plant were curtailed after the strike.Two com-pressors were operated before the strike, but when operations wereresumed on September 27th only one was used. Gas injections intothe wells were reduced.The respondent's witnesses testified that nomore than two men are needed at the plant now.However; Beber-meyer testified that the watchman performs the usual tasks at theplant, such as oiling machinery and the like.He also testified thatit takes as many men to operate the plant on the curtailed scheduleas were employed when it was operated at its full capacity.On the whole record we find that Bebermeyer was discharged onSeptember 27th because of his union affiliation and activity.Butbecause of the fact that the Reno and Burk-Divide Oil Companiesare not parties to this proceeding the complaint as to him must bedismissed.We think it clearly appears from the record that Beber-meyer was an employee of the respondent in its own behalf and asagent of the Reno and Burk-Divide Companies (see finding IX).This agency was revoked, however, on September 26th when the rep-Forthis reason an order directed to the respondent requiring Beber-meyer's reinstatement would be ineffective.We will dismiss thecomplaint as to him, without prejudice to his right to file chargesagainst his joint employers.(d) Frank T. Grozier.Grozier had been employed by the respond-ent since 1925.From 1928 to September 17, 1935, he was a gaugesin the pipe line department at a salary of $171 per month.He wasactive in union affairs and was President of Local 258 the first halfof 1935.He was on the committee which negotiated the 1934-35contract; the workmen's committee which functioned under that con-tract, and was chairman of the contract committee which tried tonegotiate a new contract with the respondent in August and Septem-ber, 1935.On September 26th Young told Elliott that Grozier wouldnot be reinstated because he was inefficient.A gauger's duties consist of running oil from the stock tanks locatednear the wells through the gathering lines to the main line pumpstation tanks.The flow is controlled by a stop located close to thestock tank.When a run is made the gauger makes out a run ticketstating the tank and lease number, the owner's name, the temperatureof the oil, the amount of waste in the bottom of the tank and the DECISIONS AND ORDERS589number of feet or inches of oil in the run. Payment for the oil isbased upon the measurements stated on the run ticket.After therun is made the stop is sealed with a numbered metal seal similar tothose used on railroad cars.The numbers of the seals removed andplaced on the stop before and after a run is made are entered on therun ticket.We do not think Young's charge of inefficiency against Grozier issustained by the evidence.The mistakes he made in entering sealnumbers on run tickets were ordinary clerical errors which allgaugers make.They are the result of the nature of the job ratherthan carelessness or inefficiency.The respondent's estimate ofGrozier's ability and efficiency as a gauger is illustrated by the state-ment made by Young to a regular monthly meeting of the pipe linedepartment employees on July 1, 1935. Bowman testified that Youngsaid at this meeting that "if all the gaugers' runs would check out asclose as Frank Grozier's that it would come out pretty nice." Thisevidence is not contradicted.After the strike Grozier was replaced by a non-union gauger whohad worked for the respondent in the Pampa field. From September27th to the date of the hearing he was unemployed.(e)E. H. Haynie.Haynie had been employed by the respondentsince 1926.Since August, 1929 he worked as a pumper in the pro-duction department.Prior to September 17, 1935 he worked sixhours per day, six days a week, at the rate of 65¢ per hour.He was,active in union affairs and was a member of the workmen's committeeunder the 1934-35 contract and of the contract committee which triedto negotiate a new contract with the respondent in August and Sep-tember, 1935.He participated actively in the September 17-27thstrike.On September 26th Young told Elliott that Haynie wouldnot be reinstated because of his efforts to intimidate non-union em-ployees of the respondent.There is no evidence to support thischarge.Haynie was active, along with others, in soliciting em-ployees to join Local 258, but there is nothing in the record to showthat he resorted to intimidation.After the strike the respondent cut pumping operations in its pro-duction department to eight hours per day.The wells had beenpumped continuously before the shut-down.Prior thereto fourfull-time pumpers were employed, but because of this curtailment in_operations only three were reinstated after the strike.Bohner testi-fied that the three reinstated were considered the most efficient and"reliable" and that the principal reason for not reinstating Haynie-was the curtailment in pumping operations.All three of the reg-ular full-time pumpers who were reinstated are members of Local258.A part-time pumping job was given to a man who had previ- 590NATIONAL LABOR RELATIONS BOARDously worked as an extra in a roustabout gang.Haynie was notoffered this part-time job.He was the oldest pumper on the jobfor the respondent.The others were hired after the code for theindustry was promulgated. In all the years of his employment bythe respondent he was never charged with inefficiency or negligence.From September 27th to the date of the hearing he had earned $8.50.(f)Roy W. Bowrinan.Bowman had been employed by the re-spondent since September, 1932.Prior to September 17, 1935 heoperated the main line pump station at a salary of $140 per month.Between, September 27th and the date of the hearing he earned$157.88 as an automobile salesman.He is an active member ofLocal 258 but has never served as an officer or committeeman.Onthe morning the strike was called Bowman did not start the mainline pumps.Young called him from Grandfield that morning byphone and when Bowman told him that he could not start the pumpsbecause a strike had been called, Young replied that he would sendin some one who would.Young told Elliott on September 26th thatBowman would not be reinstated because of inefficiency.There isno evidence in the record to support this charge.Bowman wasnever threatened with discharge or demotion for inefficiency or any-other reason.On the morning of September 27th when the menwere returning to work Young told Bowman that he was sorry he(Bowman) was mixed up in the "mess" and that he might considerBowman for reemployment later.After the strike Bowman's jobwas given to a non-union employee of the respondent.J. CONCLUSIONS RESPECTING GROZIER, HAYNIE AND BOWMANXIII.We think it clear from the evidence that Grozier, Haynieand Bowman were discharged on September 27th because of theirunion affiliation and activity.The testimony of several of the menwho were reinstated with respect to statements made to them byYoung when he received their applications for reemployment on the.morning of September 27th demonstrates a strong prejudice on hispart against Local 258 and the International and against the organi-zation and activities of the respondent's employees.He advised oneof them "to get out of the union"; told another to let him know byletterwhen he withdrew from the union ; another : "When you getready to turn your card in turn it in to Mr. Bohner"; and asked.another what' he thought of the union and if he had had enough,of the strike.The same morning Young asked one of the unionmen applying for reinstatement if he knew what the Liberty League-of America represented.When he received a negative answer Youngadvised this man that "it was fifty of the smartest lawyers in the<country who had passed on the legality of the Wagner Bill" and DECISIONS AND ORDERS591found-it to be unconstitutional.To two other applicants Youngremarked that the moneytheyhad paid in dues to Local 258 wouldhave boughtthem each a suit of clothes and askedthem,whetherthey or Coulter,an International officer, were wearing the clothes.,,,This evidence clearly indicates it purpose on the part of therespondent to discourage membership in Local 258 and thus to denyto its employees the rights guaranteed them in Section7 of the Act.The discharges of Grozier, Haynie and Bowman we think weredesigned to contribute to the effectuation of this purpose.Grozierand Haynie were both old employees with many years of experiencein their respective jobs.Both of them were leaders in the activities.of Local 258 and in the efforts to negotiate a contractwith the re-spondent.The reasons assigned by Young for his refusal to rein-state them are not supported by the evidence.As toBowman, theonly apparent reason for not reinstating him is the fact that hedeclined to start the pumps in the main line pump station the morn-ing the strike was called.Young's chargeof inefficiency against himis entirely unsupported.A finding that he was discharged becauseof his participation in the strike as a member of Local 258 is theonly conclusion we can draw from the evidence.We therefore con-clude on the record before us that by discharging and refusing toreinstate Grozier, Haynie and Bowman, the respondent discriminatedagainst them in regard to tenureof employment, -and thereby dis-couraged membership in Local 258.By so doing,the respondentinterfered with, restrained and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Act.The aforesaid acts of the respondent burden and obstruct commerceand the free flow of commerce and tend to lead to labordisputes.burdening and obstructing commerce and the free flow of commerce.-CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceedings,the Board finds and concludes as,a matter of law :1.Local No.258 of the International Association of Oil Field, GasWell,and Refinery Workers of America is a labor organization,withinthemeaning of Section 2, subdivision(5) of the National Labor-Relations Act.2.The employees in the respondent'sproduction and pipe linedepartments and the repressure plant constitute a unit appropriatefor the purposes of collective bargaining,within-themeaning ofSection 9(b) of the National Labor Relations Act.3.By virtue of Section 9 (a) of the National Labor Relations Act,,Local No. 258 of the International Association of Oil Field,Gas Well 592NATIONAL LABOR RELATIONS BOARDand Refinery Workers of America, having been designated andselected as their representative by a majority of the employees in aunit appropriate for the purposes of collective bargaining, has beenat all times since August 10, 1935 the exclusive representative of allthe employees in such unit.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the National Labor Relations Act, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8, subdivi-sion (1) of the National Labor Relations Act.5.The respondent, by discriminating in regard to the hire andtenure of employment of Frank T. Grozier, E. H. Haynie and Roy W.Bowman, and each of them, thereby discouraging membership in thelabor organization known as Local No. 258 of the InternationalAssociation of Oil Field, Gas Well and Refinery Workers of America,has engaged in and is engaging in unfair labor practices, within themeaning of Section 8, subdivision (3) of the National Labor Rela-tions Act.6.The unfair labor practices in which the respondent has engagedand is engaging, as set forth in paragraphs 4 and 5 above, constituteunfair labor practices affecting commerce within the meaning ofSection 2, subdivisions (6) and (7) of the National Labor RelationsAct.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Bell Oil and Gas Company, and its officers and agents, shall:1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of -their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to-engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Cease and desist from in any manner discouraging membershipin Local No. 258 of the International Association of Oil Field, GasWell and Refinery Workers of America by discrimination in regard tohire or tenure of employment or any term or condition of employment.3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Frank T. Grozier, E. H. Haynie and Roy W. Bow-man, and each of them, immediate and full reinstatement, respec- DECISIONS AND ORDERS593Lively, to their former positions, without prejudice to any rights andprivileges previously enjoyed;(b)Make whole the said Frank T. Grozier, E. H. Haynie andRoy W. Bowman, and each of them, for any losses of pay they havesuffered by reason of their discharge on September 27, 1935, by pay-ment to each of them, respectively, of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom the date of his discharge to the date of such offer of reinstate-ment, computed at the wage rate stated in the findings of fact as therate each was paid at the time of his discharge, less the amount, ifany, earned subsequent to discharge as shown in the findings offact; and in the event of any dispute as-to the amount of such backpay due, the dispute shall be laid before this Board for deterinira-tion of the amount of such wages properly due each such employeeunder the terms of this Order;And it is further ordered that,4.The complaint be, and it hereby is, dismissed without preju-dice with respect to George E. Bebermeyer, B. F. Jackson, CliffordD. Jackson and F. C. Cox, and each of them;5.The complaint be, and it hereby is, dismissed with respect to theallegations of paragraphs 13 and 14, as amended, charging the re-spondent with engaging in unfair labor practices within the meaningof Section 8, subdivision (5) of the National Labor Relations Act.